Filed 9/20/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 228







In the Interest of Jane Doe



William Pryatel, M.D., 		Petitioner and Appellee



v.



Jane Doe, 		Respondent and Appellant







No. 20170322







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Jay A. Schmitz, Judge.



AFFIRMED.



Per Curiam.



Kara E. Brinster, Special Assistant Attorney General, Jamestown, ND, for petitioner and appellee; on brief.



Andrew Marquart, Fargo, ND, for respondent and appellant; on brief.

Interest of Jane Doe

No. 20170322



Per Curiam.

[¶1]	Jane Doe appealed the district court’s order for hospitalization and involuntary treatment with medication.  She argues the district court erred in finding her mentally ill and requiring treatment.  She also argues the district court erred in granting the request to treat with medications.  We conclude the district court’s findings are supported by clear and convincing evidence and are not clearly erroneous.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers